DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 9, 2021 has been entered. 

Status of Claims
This office action is in response to arguments and amendments entered on August 9, 2021 for the patent application 16/019,074 filed on June 26, 2018. Claims 1 and 2 are amended. Claims 1-8 are pending. The first office action of November 17, 2020 and the second office action of February 8, 2021 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 and 2 are directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). However, the “measuring sign recognition ability,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: “developing an adaptive sign recognition test by: administering to a first group of individuals having a broad range of ASL abilities a plurality of items, wherein each item of the plurality of items comprises two trials and each trial comprises paired signed utterances, obtaining two responses from the first group of individuals for each of the items of the plurality of items administered to the first group of individuals based on an ability of the first group of individuals to distinguish linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the paired signed utterances can be the same or different from onePage 2 of 7Appl. No.: 16/019,074 another and the difference comprises linguistic contrasts occurring within minimal pairs; and subjecting two responses for each item of the plurality of items to a scaling analysis to assign a difficulty value (di) and associated standard error (se) to each item of the plurality of items to create a pool  of calibrated items comprising items scaled along a continuum of sign recognition difficulty; administering the developed adaptive sign recognition test to at least one individual from a second group of individuals by administering a plurality of the calibrated items from the pool to the at least one individual from the second group of individuals; obtaining two responses to each item of the plurality of calibrated items from the at least one individual from the second group of individuals based on an ability of the at least one individual from the second group of individuals to distinguish the linguistic contrasts by a comparison of a first signed utterance of the paired signed utterances with a second signed utterance of the paired signed utterances, wherein the relative sign recognition difficulty of a subsequent item is determined by correctness of two responses to a previous calibrated item; and calculating a test score for the at least one individual from the second group of individuals based upon the correctness of the two responses to each calibrated item.” These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. 
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application, because the claims do not recite any structural hardware. The Applicant’s limitations are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular environment or field of use. In other words, the claimed “measuring sign recognition ability,” is not providing a practical application. 
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception, because the claims do not recite any structural hardware. The recitation of the limitations amounts to mere instructions to implement the abstract idea. Taking the additional elements individually and in combination, the limitations perform purely generic functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The claim does not amount to significantly more than the abstract idea itself. 
In addition, dependent claims 3-8 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 3-8 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 2.Therefore, claims 1-8 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on August 9, 2021 related to claims 1-8 are fully considered, but are not persuasive.  

Claim Rejections - 35 U.S.C. §112
The Applicant respectfully argues “Claims 1-8 are rejected under 35 U.S.C. § 112(b), as being indefinite. This rejection is respectfully traversed.”


Rejections under 35 U.S.C. §101
The Applicant respectfully argues “The technology in Electric Power Group, LLC v. Alstom relates to “systems and methods for performing real-time performance monitoring of an electric power grid by collecting data from multiple sources, analyzing the data, and displaying the results.” The claims were held to “not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology.” The claims were “not limited to inventive means of achieving the result.” 
The presently claimed limitations describe more than simply a process of data gathering and manipulation, and are not partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” as set forth in Electric Power. For example, the ability of testing an individual to distinguish linguistic contrasts (either in creating or administering the test) is not something that can be performed in the human mind of someone performing the method, nor is this a purely generic function. Rather, it includes the inventive means of achieving the result, which at its core relies upon a calibrated item pool comprising items scaled along a continuum of sign recognition difficulty, each item comprising two trials and each trial comprising paired signed utterances, wherein the paired signed utterances can be the same or different from one another and the difference comprises linguistic contrasts occurring within minimal pairs. Hence, these limitations include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception. 
For at least these reasons, withdrawal of the record rejection under 35 U.S.C. 101 is respectfully requested.”
The Applicant’s “inventive means of achieving the result” is not the standard for determining subject-matter eligibility under 35 U.S.C. § 101. The Applicant’s claims have been examined using the “two-part Mayo test” for determining subject-matter eligibility, explicitly provided above. This process requires narrowly construing the Applicant’s claims and, if helpful, citing relevant case law to support a subject-matter eligibility determination. The Examiner has respectfully met this burden and has done so at a reasonable level of abstraction. 
Further, the Examiner has determined the claims recite an abstract idea, the rejection does identify the abstract idea as it is recited (i.e., set forth or described) in the claim, and the Examiner has explained why it corresponds to a concept that the courts have identified as an abstract idea. 
Still further, the Examiner reasonably believes the Applicant’s argument of an “inventive means of achieving the result” fails to demonstrate how the claims are subject-matter eligible. Again, the Applicant’s claims are merely directed to an abstract idea “measuring sign recognition ability,” that does not recite any structural hardware and are therefore deemed not to provide a practical application and is insufficient to amount to anything significantly more than the judicial exception. As such, the argument is not persuasive. Therefore, the rejection of claims 1-8 under 35 U.S.C. § 101 is not withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Lewis, can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see 

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715